            Case 8:19-bk-09692-CPM         Doc 93     Filed 04/29/20    Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

In re:                                               Case No. 8:19-bk-09692-CPM

James Okoh,                                          Chapter 11

      Debtor.
_________________________________/

              JPMORGAN CHASE BANK, N.A.’S JOINDER TO
    UNITED STATES TRUSTEE’S OBJECTION AND INITIAL OBJECTIONS TO
  DISCLOSURE STATEMENT FOR JAMES OKOH’S PLAN OF REORGANIZATION
  AND JAMES OKOH’S PLAN OF REORGANIZATION DATED JANUARY 28, 2020

         COMES NOW, JPMORGAN CHASE BANK, N.A. (“Lender”), by and through the

undersigned counsel, and pursuant to Sections 1115, 1123, 1125 and 1129 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 3017 and 3020 of the Federal Rules of

Bankruptcy Procedure, and this Court’s Order Conditionally Approving Disclosure Statement,

Setting Hearing on Final Approval of Disclosure Statement and Confirmation of Chapter 11

Plan, Fixing Time to File Objections to the Disclosure Statement, Fixing Time to File

Applications for Administrative Expenses, Setting Hearing on Confirmation of the Plan, and

Setting Deadlines with Respect to Confirmation Hearing (Doc. No. 64), hereby joins the United

States Trustee’s Objection to Debtor’s Disclosure Statement and Confirmation of Debtor’s Plan

of Reorganization (Doc. No. 73) and lodges its own initial objections to the Disclosure Statement

for James Okoh’s Plan of Reorganization (the “Disclosure Statement”) and James Okoh’s Plan

of Reorganization dated January 28, 2020 (the “Plan”) (collectively, Doc. No. 60) with a

reservation of rights to asset such other and further objections as may be necessary (the

“Objections”).
            Case 8:19-bk-09692-CPM         Doc 93     Filed 04/29/20     Page 2 of 4




       1.        On October 14, 2019, the Debtor James Okoh (the “Debtor”) filed a voluntary

petition under the provisions of Chapter 11 of the Bankruptcy Code. No Trustee having been

appointed, the Debtor continues to operate his business and manage his property pursuant to

Sections 1107 and 1108 of the Bankruptcy Code.

       2.        The Debtor is a practicing radiologist (Doc. No. 60). The Debtor is a W-2

employee for a medical clinic and separately receives income through distributions from his

wholly owned business, Raddoctor, P.A. (Doc. Nos. 26 and 60).

       3.        On March 20, 2020, this Court entered its Order Granting JPMorgan Chase Bank,

N.A.’s Motion for an Order Establishing a Budget for the Debtor’s Use of Cash and Post-Petition

Income (Doc. No. 78) (the “Budget Order”). The Budget Order set forth the Debtor’s monthly

net income as $16,577.57, without eliminating contributions to the Debtor’s mother.            Id.

Accordingly, Lender must first object to the Disclosure Statement as the financial projections are

not based on accurate information based on the Budget Order and therefore inadequate as a

matter of law.

       4.        The Disclosure Statement likewise fails to comply with Section 1125 of the

Bankruptcy Code as it fails to provide adequate information that would enable a hypothetical

investor to make an informed decision about the Plan. Specifically, the “Annual Budget for

James Okoh” attached to the Disclosure Statement is inaccurate and misleading. From review of

financial information provided by the Debtor, the Debtor’s average monthly income is incorrect.

The same issues are present with respect to the Debtor’s expenses. Applying the actual monthly

amounts due and owing for the Debtor’s secured creditors and reducing transfers to or for the

benefit of the Debtor’s adult offspring (listed at $53,267.08 annually in the Disclosure

Statement), the monthly net income would increase dramatically consistent with the Budget



                                                2
            Case 8:19-bk-09692-CPM           Doc 93     Filed 04/29/20     Page 3 of 4




Order. The Debtor should therefore be required to revise all financial projections to account for

the significant discrepancy between the Financial Projections in the Disclosure Statement and the

Budget Order.

       5.       With respect to the Plan, Lender objects on, at least, the following bases:

                a. Under Sections 1115 and 1129(a)(3), the Debtor has not proposed the Plan in

                   good faith and by means not forbidden by law to the extent it deviates from

                   the Budget Order and monthly net income and reasonable expenses of the

                   Debtor;

                b. Under Section 1129(a)(7), as Lender will receive more in a Chapter 7

                   liquidation than proposed in the Plan, absent amendment to comply with the

                   Budget Order;

                c. Under Sections 1129(a)(8) and (a)(10), to the extent the Plan is not accepted

                   as required;

                d. Under Section 1129(a)(11), as the Plan does not mirror the Budget Order and

                   will undoubtedly result in the need for further reorganization if the Debtor

                   does not engage in the post-petition “belt-tightening” required of individual

                   Chapter 11 debtors and the agreed Budget Order; and

                e. Under Sections 1115 and 1129(a)(15), as the amount to be distributed to

                   Lender is less than its claim and less than the disposable income of the Debtor

                   for a 5-year period.

       6.       In addition to the foregoing, Lender joins in the United States Trustee’s Objection

to Debtor’s Disclosure Statement and Confirmation of Debtor’s Plan of Reorganization (Doc.

No. 73) and the objections of any other creditors of this estate to the extent not inconsistent with



                                                  3
             Case 8:19-bk-09692-CPM        Doc 93     Filed 04/29/20      Page 4 of 4




the Objections set forth herein. Landlord expressly reserves the right to supplement and amend

this Objection.

        WHEREFORE, Lender respectfully requests that the Court enter an order sustaining this

Objection and granting such other and further relief as the Court deems just and proper.

        Dated: April 29, 2020.

                                                    /s/ Ryan C. Reinert
                                                    RYAN C. REINERT
                                                    Florida Bar No. 81989
                                                    SHUTTS & BOWEN LLP
                                                    4301 W. Boy Scout Blvd., Suite 300
                                                    Tampa, Florida 33607
                                                    Telephone:     (813) 229-8900
                                                    Facsimile:     (813) 229-8901
                                                    E-mail:        rreinert@shutts.com
                                                    Attorneys for Lender

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

April 29, 2020, via First Class U.S. Mail Postage Prepaid to:

James Okoh
9203 Pine Island Court
Tampa, FL 33647

and via CM/ECF to the following:

Kristina E. Feher                                   Nathan A. Wheatley
Feher Law, P.L.L.C.                                 Office of the U.S. Trustee
4437 Central Avenue                                 501 E. Polk St., Suite1200
St. Petersburg, FL 33713                            Tampa, FL 33602

                                                    /s/ Ryan C. Reinert
                                                    Attorney
FTLDOCS 7883152 1




                                                4
